DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are cancelled.  Claims 10-29 are newly added.

Claim Objections
Claims 22-28 are objected to because of the following informalities:  these claims are the method claims which cannot depend on the device claims 10-13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 16, 19-21, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being by Yashiro et al. (US 20140152921).

    PNG
    media_image1.png
    339
    956
    media_image1.png
    Greyscale

Regard to claims 10 and 29, Yashiro et al. disclose a layer stack for a display and/or control element comprising: 
a thin film transistor (TFT) layer [a substrate 10 is an active-matrix substrate such as a TFT (thin-film transistor) substrate [0120]]; 
a liquid crystal cell [a liquid crystal layer 50
a color filter glass 21 comprising a color filter 26, delimiting the liquid crystal cell on a side facing away from the TFT layer [Fig. 2 shown color layer formed on the insulating substrate 21 made of a glass substrate, a plastic substrate [0242]], 
wherein 
the color filter glass is configured on an outer surface (on view surface) of the display and/or control element, 
the color filter glass projects laterally in a region at least partially over the TFT layer and/or the liquid crystal cell, and 
the color filter glass is configured to conceal at least a portion of the layer stack in a projecting region, and 
the color filter glass comprises a component located on the color filter glass configured to react electrically to the touch of a user [touch panel layer 23 is stacked with sensor electrode 31 in the color substrate 20].  

Regard to claim 21, Yashiro et al. disclose a method of forming a layer stack for a display and/or control element comprising: 
providing a thin film transistor (TFT) layer [a substrate 10 is an active-matrix substrate such as a TFT (thin-film transistor) substrate [0120]]; 
providing a liquid crystal cell [a liquid crystal layer 50] configured on the TFT layer; and 
providing a color filter glass comprising a color filter 26, delimiting the liquid crystal cell on a side facing away from the TFT layer [Fig. 2 shown color layer formed on the insulating substrate 21 made of a glass substrate, a plastic substrate [0242]], 
wherein 
the color filter glass is configured on an outer surface of the display and/or control element, 
wherein 
providing the color filter glass comprises configuring the color filter glass to project laterally in a region at least partially over the TFT layer and/or the liquid 

Regard to claims 16 and 27, Yashiro et al. disclose the layer stack (a method), wherein the color filter glass comprises a polarization filter [polarization plate 5], covering at least a portion of the surface of the color filter glass.  

Regard to claim 19, Yashiro et al. disclose the layer stack, wherein the color filter glass comprises a component located on the color filter glass configured to react electrically to the touch of a user [touch panel layer 23 is stacked with sensor electrode 31 in the color substrate 20].  

Regard to claim 20, Yashiro et al. disclose the layer stack, wherein the TFT layer is connected electrically to a control unit located adjacent to the TFT layer, or outside the layer stack [The IC chip includes a driving circuit to which wires, such as gate lines and source lines, of the substrate 10 are connected, a position detecting circuit for detecting the coordinate position of an object to be detected, and the like [0116]. The terminal area 40 has an IC chip (not illustrated) mounted thereon as an electronic circuit, and has an FPC (flexible printed circuit) board or the like attached thereto as a film substrate for transmitting signals for image display, position detection, etc. [0115]].

2.	Claims 10-13, 15, 21-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being by Park (US 20120133870).

    PNG
    media_image2.png
    379
    665
    media_image2.png
    Greyscale


a thin film transistor (TFT) layer [an array substrate 110 made of glass comprises the gate line or the data line [0064]. For example, for a color-filter on thin-film-transistor (COT) LCD device, the color filter may be formed on the array substrate [0054]; thus the array substrate inherently comprising a thin film transistor (TFT) layer ]; 
a liquid crystal cell [a liquid-crystal layer 115] configured on the TFT layer; and 
a color filter glass 120 comprising a color filter 122, delimiting the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass 120 is configured on an outer surface of the display and/or control element, 
the color filter glass 120 projects laterally in a region at least partially over the TFT layer 110 and/or the liquid crystal cell 116 , and 
the color filter glass 120 is configured to conceal at least a portion of the layer stack in a projecting region.  

Regard to claim 21, Park discloses a method of forming a layer stack for a display and/or control element comprising: 
providing a thin film transistor (TFT) layer [an array substrate 110 made of glass comprises the gate line or the data line [0064]. For example, for a color-filter on thin-film-transistor (COT) LCD device, the color filter may be formed on the array substrate [0054]; thus the array substrate inherently comprising a thin film transistor (TFT) layer]; 
providing a liquid crystal cell 116 configured on the TFT layer; and 
providing a color filter glass 120 comprising a color filter 122, delimiting the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass 120 is configured on an outer surface of the display and/or control element, wherein providing the color filter glass comprises 
configuring the color filter glass 120 to project laterally in a region at least partially over the TFT layer 110 and/or the liquid crystal cell 116, and 
configuring the color filter glass 120 to conceal at least a portion of the layer stack in a projecting region.  

Regard to claims 11 and 22, Park discloses the layer stack, wherein the region projecting laterally is configured with reduced transparency through a masking layer [Black Matrixes (BM) 112] applied thereto (claim 11); the method further comprising configuring the region projecting laterally with reduced transparency through a masking layer [Black Matrixes (BM) 112] applied thereto (claim 22).   

Regard to claims 12 and 23, Park discloses the layer stack, wherein the masking layer 112 is configured on a side of the color filter glass facing the liquid crystal cell, and extending from an encompassing edge of the color filter glass to an edge of a seal 160 for the liquid crystal cell 170 extending in the stacking direction of the layer stack; the method further comprising configuring the masking layer 112 is on a side of the color filter glass facing the liquid crystal cell, and extending from an encompassing edge of the color filter glass to an edge of a seal 160 for the liquid crystal cell 170 extending in the stacking direction of the layer stack (claim 23).

Regard to claims 13 and 24, Park discloses disclose the layer stack (a method), wherein the masking layer 112 is configured on a side of the color filter glass 110 facing the liquid crystal cell 170, and extending from an encompassing edge of the color filter glass into a region between a seal for the liquid crystal cell 170 and the color filter glass 110 (claim 13); the method further comprising configuring the masking layer 112 on a side of the color filter glass 110 facing the liquid crystal cell 170, and extending from an encompassing edge of the color filter glass 110 into a region between a seal 160 for the liquid crystal cell and the color filter glass (claim 24).  

Regard to claims 15 and 26, Park discloses disclose the layer stack (the method), wherein the masking layer 112 comprises a plurality of sections, and a light source is located next to a layer stack on a side of the color filter glass facing the TFT layer, which is configured to emit light into interruptions in the masking 112.

s 10-15, 17, 21-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being by Chen (US 20190049778).

    PNG
    media_image3.png
    206
    692
    media_image3.png
    Greyscale

Regard to claim 10, Chen discloses a layer stack for a display and/or control element comprising: 
a thin film transistor (TFT) layer [a thin-film transistor substrate 320 [0060]]; 
a liquid crystal cell 315 configured on the TFT layer; and 
a color filter glass [the outward convex glass of a color filter substrate 310 and disposing a black photoresist 340 [0060]] comprising inherently a color filter, delimiting the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass is configured on an outer surface of the display and/or control element [the size D1 of a glass member at an edge end of the first substrate 310 is larger than the size D2 of a glass member at an edge end of the second substrate 320 [0056] and [0060]], 
the color filter glass projects laterally in a region at least partially over the TFT layer and/or the liquid crystal cell, and 
the color filter glass is configured to conceal at least a portion of the layer stack in a projecting region.  

Regard to claim 21, Chen discloses a method of forming a layer stack for a display and/or control element comprising: 
providing a thin film transistor (TFT) layer [a thin-film transistor substrate 320 [0060]]; 
providing a liquid crystal cell 315 configured on the TFT layer 320; and 
providing a color filter glass [the outward convex glass of a color filter substrate 310 and disposing a black photoresist 340 [0060]] comprising inherently a color filter, delimiting the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass 310 is configured on an outer surface of the display and/or control element, wherein providing the color filter glass 310 comprises 
configuring the color filter glass 310 to project laterally in a region at least partially over the TFT layer and/or the liquid crystal cell, and 
configuring the color filter glass 310 to conceal at least a portion of the layer stack in a projecting region.  

Regard to claims 11 and 22, Chen discloses the layer stack, wherein the region projecting laterally is configured with reduced transparency through a masking layer [a light-shielding unit 340] applied thereto (claim 11); the method further comprising configuring the region projecting laterally with reduced transparency through a masking layer [a light-shielding unit 340] applied thereto (claim 22).  

Regard to claims 12 and 23, Chen discloses the layer stack, wherein the masking layer 340 is configured on a side of the color filter glass facing the liquid crystal cell, and extending from an encompassing edge of the color filter glass to an edge of a seal [The liquid crystal cell is preferably sealed at its edges, wherein this seal protrudes in the direction in which the layer stack is stacked [0037]; the conventional mode of applying a side seal all over an edge end surface [0078]] for the liquid crystal cell extending in the stacking direction of the layer stack; the method further comprising configuring the masking layer 340 is on a side of the color filter glass facing the liquid crystal cell, and extending from an encompassing edge of the color filter glass to an edge of a seal [The liquid crystal cell is preferably sealed at its edges, wherein this seal protrudes in the direction in which the layer stack is stacked [0037]; the conventional mode of applying a side seal all over an edge end surface [0078]] for the liquid crystal cell extending in the stacking direction of the layer stack (claim 23).



Regard to claims 14 and 25, Chen discloses the layer stack (the method), wherein the seal is colored [0038].  

Regard to claims 15 and 26, Chen discloses the layer stack (the method), wherein the masking layer 340 comprises a plurality of sections, and a light source is located next to a layer stack on a side of the color filter glass facing the TFT layer, which is configured to emit light into interruptions in the masking.

Regard to claims 17 and 28, Chen discloses the layer stack (the method), wherein at least portions of the color filter glass are curved [the liquid crystal display panel of this application may be a curved display panel, and the liquid crystal display device of this application may be a curved display device [0043]; the outward convex glass of a color filter substrate 310 [0060]; thus at least portions of the color filter glass are curved].

Regard to claim 20, Chen discloses the layer stack, wherein the TFT layer is connected electrically to a control unit located adjacent to the TFT layer, or outside the layer stack [LCD through rearranging the liquid crystal molecules in the liquid crystal layer of electrode on the array substrate and the color filter substrate is applied voltage to display image.  Thus the TFT layer is inherently connected electrically to a control unit located adjacent to the TFT layer].

4.	Claims 10-14 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being by Enomoto et al. (WO 2013002201).

    PNG
    media_image4.png
    201
    545
    media_image4.png
    Greyscale

Regard to claim 10, Enomoto et al. disclose a layer stack for a display and/or control element comprising: 
a thin film transistor (TFT) layer [a TFT substrate 10]; 
a liquid crystal cell 30 configured on the TFT layer; and 
a color filter glass [a CF (color filter) substrate 20] comprising a color filter, delimiting the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass 20 is configured on an outer surface of the display and/or control element, 
the color filter glass 20 projects laterally in a region at least partially over the TFT layer and/or the liquid crystal cell, and 
the color filter glass 20 is configured to conceal at least a portion of the layer stack in a projecting region.  

Regard to claim 21, Enomoto et al. disclose a method of forming a layer stack for a display and/or control element comprising: 
providing a thin film transistor (TFT) layer [a TFT substrate 10]; 
providing a liquid crystal cell 30 configured on the TFT layer; and 
providing a color filter glass [a CF (color filter) substrate 20] comprising a color filter, delimiting the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass is configured on an outer surface of the display and/or control element, wherein providing the color filter glass comprises 
configuring the color filter glass to project laterally in a region at least partially over the TFT layer and/or the liquid crystal cell, and 
configuring the color filter glass to conceal at least a portion of the layer stack in a projecting region.  

Regard to claims 11 and 22, Enomoto et al. disclose the layer stack, wherein the region projecting laterally is configured with reduced transparency through a masking layer [portion 25a from the same material as that of the BM layer 22, the frame pattern can be made to be a commonly used black] applied thereto (claim 11); the method further comprising configuring the region projecting laterally with reduced transparency through a masking layer [portion 25a from the same material as that of the BM layer 22, the frame pattern can be made to be a commonly used black] applied thereto (claim 22).  

Regard to claims 12 and 23, Enomoto et al. disclose the layer stack, wherein the masking layer 25a is configured on a side of the color filter glass facing the liquid crystal cell, and extending from an encompassing edge of the color filter glass to an edge of a seal 40 for the liquid crystal cell extending in the stacking direction of the layer stack; the method further comprising configuring the masking layer 340 is on a side of the color filter glass facing the liquid crystal cell, and extending from an encompassing edge of the color filter glass to an edge of a seal 40 for the liquid crystal cell extending in the stacking direction of the layer stack (claim 23).

Regard to claims 13 and 24, Enomoto et al. disclose the layer stack, wherein the masking layer 25a is configured on a side of the color filter glass 20 facing the liquid crystal cell 30, and extending from an encompassing edge of the color filter glass into a region between a seal for the liquid crystal cell 30 and the color filter glass 20 (claim 13); the method further comprising configuring the masking layer 25a on a side of the color filter glass 20 facing the liquid crystal cell 30, and extending from an encompassing edge of the color filter glass into a region between a seal for the liquid crystal cell and the color filter glass (claim 24).  

 [the pigment contained in the sealing member 40 is not limited to black and can be changed as appropriate. For this reason, the seal member 40 can also be red, green, blue and metal colors, for example, and the seal member 40 can be the same color as the frame layer 25 or a different color from the frame layer 25].  

Regard to claim 20, Enomoto et al. disclose the layer stack, wherein the TFT layer is connected electrically to a control unit located adjacent to the TFT layer, or outside the layer stack [An IC 302 that drives the display panel 301 is mounted in the IC mounting area 10a, and an FPC 303 that supplies a signal to the IC 302 is mounted in the FPC mounting area 10b, see Fig. 11].  

5.	Claims 10, 16-18, 20-21 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being by Iida (US 20090207350)

    PNG
    media_image5.png
    333
    467
    media_image5.png
    Greyscale

Regard to claim 10, Iida discloses a layer stack for a display and/or control element comprising: 
a thin film transistor (TFT) layer [a thin film transistor (TFT) substrate 92 onto which TFTs are mounted]; 
a liquid crystal cell 90 configured on the TFT layer; and 
a color filter glass [a color filter substrate 96] comprising a color filter, delimiting the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass 96 is configured on an outer surface of the display and/or control element, 
the color filter glass 96 projects laterally in a region at least partially over the TFT layer and/or the liquid crystal cell, and 
the color filter glass 96 is configured to conceal at least a portion of the layer stack in a projecting region.  

Regard to claim 21, Iida discloses a method of forming a layer stack for a display and/or control element comprising: 
providing a thin film transistor (TFT) layer [a thin film transistor (TFT) substrate 92 onto which TFTs are mounted];  
providing a liquid crystal cell 90 configured on the TFT layer; and 
providing a color filter glass [a color filter substrate 96] comprising a color filter, delimiting the liquid crystal cell on a side facing away from the TFT layer, 
wherein 
the color filter glass is configured on an outer surface of the display and/or control element, wherein providing the color filter glass comprises 
configuring the color filter glass to project laterally in a region at least partially over the TFT layer and/or the liquid crystal cell, and 
configuring the color filter glass to conceal at least a portion of the layer stack in a projecting region.  

Regard to claims 16 and 27, Iida discloses the layer stack (the method), wherein the color filter glass comprises a polarization filter, covering at least a portion of the surface of the color filter glass [polarizing plates are bonded to outer surfaces of the two glass substrates [0004]].  

Regard to claims 17 and 28, Iida discloses the layer stack (the method), wherein at least portions of the color filter glass are curved (see Fig. 8).

Regard to claim 18, Iida discloses the layer stack, wherein the color filter glass is 0.5 mm to 3 mm thick [a thickness of a substrate forming the LCD 62 is conventionally set to about 0.5 mm [0013]].  

Regard to claim 20, Enomoto et al. disclose the layer stack, wherein the TFT layer is connected electrically to a control unit located adjacent to the TFT layer, or outside the layer stack [The liquid crystal display device 100A drives a liquid crystal cell by applying a voltage to the pixel electrode 150 through the drain electrode 142 and applying a voltage to the common electrode 118, thereby displaying an image [0051]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maeda (US RE40770) discloses a liquid crystal device having a structure in which an electric field is applied across a liquid crystal in a direction substantially parallel to the plane of a substrate. A conductive film is formed on a first substrate on which an electric field control is provided, and also on a color filter substrate located opposite the first substrate, and the conductive films are maintained at either a ground voltage, a common electrode voltage, the center voltage of an image signal, a non-selection voltage of a scanning signal, or a logic voltage of an external driver or otherwise the voltage of the conductive films is maintained in a floating state.

Eguchi et al. (US 20090160822) disclose a touch panel is provided on a topside of a display device such that a user can select information displayed on a screen of the display device by using his/her finger or an object. The touch panel detects a touch position at which the user touches the touch panel using his/her finger or the object, and receives information regarding the touch position on the display device as an input signal. The touch panel is then driven on the basis of the input signal. Display devices with touch panels are being increasingly used since an additional input device, such as a keyboard or a mouse, which is connected to the display device. 

Tang et al. (US 20190025967) disclose the touch sensing layer 22 is disposed on an outer surface of a color filter substrate 21, that is, a side for viewing by eyes. A side of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871